DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 6/13/2022 have been entered.
2. Claims 3-9 have been amended.
3. Claims 1 and 3-9 are examined in the instant application.

Allowable Subject Matter
Claims 3-5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 remain rejected under 35 U.S.C. 103 as being unpatentable over Guggino et al. (2017, Expert Opin. Biol. Ther., Vol. 17(10), pgs. 1265-1273) in view of Koerber et al. (WO 2014/194132 A1, published 12/4/2014) and Ostedgaard et al. (2011, PNAS, Vol. 108(7), pgs. 2921-2926) for reasons of record in Non-Final Office Action mailed on 5/26/2022 (and repeated below).
	Regarding claim 1, Guggino et al. teach an rAAV for treating cystic fibrosis comprising from 5’ to 3’ an AAV2 ITR, a promoter, a nucleotide sequence encoding human CFTR, polyadenylation sequence and an AAV2 ITR (see Abstract and pg. 3 bridge pg. 4 parag. 2).
	Guggino continues to teach that their AAV2 vector used a capsid protein from AAV5 (pg. 8 last parag. bridge pg. 9 parags. 1-3).
	Regarding claim 6, Guggino teaches that the CMV enhancer/chicken β-actin promoter (aka the CAG or CB promoter) can be used in their rAAV vector (pg. 9 section X. New Promoters bridge pg. 10 parag. 1). It is well accepted in the art that the CAG or CB promoter is a constitutive promoter.

	Guggino does not teach:	
	(i) an rAAV comprising a capsid protein of SEQ ID NO: 12, and
	(ii) a biologically active truncated CFTR protein lacking amino acids 708-759 of the 
human CFTR protein sequence

	(i) Regarding a capsid protein of SEQ ID NO: 12, Koerber et al. teach SEQ ID NO: 12, which is 100% identical to instant SEQ ID NO: 12 (sequence set forth below).

    PNG
    media_image1.png
    859
    569
    media_image1.png
    Greyscale

	Regarding SEQ ID NO: 12, Koerber teaches that an AAV capsid comprising a capsid protein of SEQ ID NO: 12, has increased evasion of AAV neutralizing antibodies and increased infectivity of non-permissive cells (pg. 60 parags. 228-229 and claims 1-3).

	(ii) Regarding a truncated CFTR protein, Ostegaard et al. teach a truncated CFTR for the treatment of cystic fibrosis (CF)(emphasis added):
“Previous work demonstrated that expressing CFTR in CF cells could restore defective anion transport (3, 4). Those and additional observations suggested that transfer of the CFTR cDNA to CF epithelia might prevent and/or treat disease (5–7). Hence, several viral and nonviral vectors have been developed to deliver the CFTR cDNA to airway epithelia. Adeno-associated virus (AAV) is one of the vectors that have shown promise for CF gene transfer (6, 7). Advantages of AAV vectors are that transgene expression can be prolonged, they retain no protein coding sequences, and the safety profile is encouraging. In addition, AAV vectors that target human airway epithelia from the apical surface have been developed (8–13). However, one limitation of AAV vectors is the relatively short packaging capacity. AAV has a genomic sequence of 4,700–4,900 bp, and although results vary, most data suggest that AAV vectors have a limited ability to incorporate long cDNA sequences (14–19). For CF gene transfer, it has not been feasible to incorporate the full length CFTR cDNA (4,450 bp) together with a full promoter and other regulatory elements into an expression cassette.
In an attempt to overcome this limitation, we designed a short CFTR expression cassette to fit into the AAV viral vector (20). We reduced the CFTR cDNA size by deleting the coding sequence for 52 amino acids (residues 708–759) in the N-terminal portion of the R domain, generating a construct called CFTRΔR. We chose this portion of the R domain because it is poorly conserved across species, it is unstructured in solution, and, importantly, it can be deleted without apparently changing CFTR channel function” (pg. 2921 col. 1 parag. 2 bridge col. 2 lines 1-9). 
Ostedgaard concludes by teaching “Our data indicate that CFTRΔR rescues a physiological abnormality and a clinical phenotype in the intestine of CFTR−/− mice. Thus, a shortened CFTR missing the N-terminal portion of the R domain may prove useful in the development of AAV mediated gene transfer for CF.” (pg. 2924 col. 1 parag. 1).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to modify the AAV2 vector of Guggino with the capsid protein of Koerber and to use a truncated CFTR as taught by Ostegaard to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Koerber teaches that their AAV viral capsid comprising a capsid protein of SEQ ID NO: 12, has increased evasion of AAV neutralizing antibodies and increased infectivity of non-permissive cells. Further motivation is provided by Ostegaard to use substitute a truncated CFTR for the CFTR sequence of Guggino since Ostegaard teaches that while AAV vectors are beneficial for the treatment of CF, their limited packaging size is a challenge and this can be overcome by deleting residues 708-759 of the human CFTR protein sequence since this deletion does not impact function of the CFTR protein.
	There would have been a reasonable expectation of success that the viral capsid protein of Koerber could be used in the AAV vector of Guggino, since Guggino is using the same species of viral vector, AAV, and has demonstrated that their AAV2 vector can be used with other capsid proteins such as from AAV5. Further, there would have been a reasonable expectation of success that the truncated CFTR of Ostegaard would work in the AAV vector of Guggino since Ostegaard demonstrated that their AAV delivered truncated CFTR protein was functional and successful to rescue the intestinal phenotypes that occur in CF.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants argue in amendment that the present claim l is directed to an rAAV vector comprising a heterologous nucleic acid encoding a biologically active truncated CFTR protein wherein the nucleotide sequence encoding human CFTR is at least 95% identical to the nucleotide sequence set forth as SEQ ID N0:43. No prior art is cited in the Office action that discloses or suggests a nucleotide sequence that ls at least 95% identical to that of SEQ ID N0:43. For at least this reason, it is requested that the rejection of claims 1 and 6 under this section be withdrawn. 
Koerber is cited by the Examiner as disclosing a variant AAV capsid of SEQ ID NO: 12. According to the Examiner, "Koerber teaches that a AAV capsid comprising a capsid
protein of SEQ ID NO: 12, has increased evasion of AAV neutralizing antibodies and increased
infectivity of non-permissive cells", Based on this characterization of Koerber, in combination
with the teachings of Guggino, the Examiner concludes that an rAAV vector as recited in claim
1 would have been obvious to a person having ordinary skill in the art. For the reasons
discussed in detail below, it is respectfully submitted that a person of ordinary skill in the art
lacked motivation to combine the asserted references and even assuming arguendo that a
person of ordinary skill were to combine the asserted references, a reasonable expectation of
success is lacking.
The AAV variant capsids disclosed in Koerber (including an AA V variant capsid
having the amino acid sequence of SEQ ID NO: 12) were identified by screening a variant
AAV capsid library in vitro with human serum followed by infection in HEK293T cells for the
purpose of identifying neutralizing antibody-resistant AAV capsids. Some AAV variants were
identified by the in vitro screen (including a variant AAV capsid of SEQ ID NO: 12) that
exhibit some enhanced resistance to neutralizing antibodies,
Koerber then analyzed expression of a reporter gene (by ventral imaging, serum
collection and harvesting of heart, liver, lungs, kidney, spleen, brain, spinal cord and hind limb
muscle) following intravenous injection into the tail vein of Balb/c mice with rAAV
comprising AAV variant capsids identified in the in vitro screen.
In other words, Koerber teaches that Shuffle 100-3 (SEQ ID NO: 12) has a transduction profile that exhibits 3-fold higher transduction of lungs compared to AAV2 when intravenously
administered to Balb/c mice. However, the skilled person would immediately comprehend that
intravenous injection does not constitute a clinically relevant administration route for delivery
of CFTR to the lung for the treatment of cystic fibrosis. Indeed, the skilled person would
certainly not be motivated to administer an rAAV comprising a capsid of SEQ ID NO: 12 by
intravenous administration to deliver a therapeutic gene to the lungs, as Koerber teaches that
intravenous administration of rAAV with a capsid of SEQ ID NO: 12 results in significant and
highly undesirable off-target transduction: 27-fold higher transduction of muscle and 4-fold
higher transduction of the brain compared to AAV2.
Koerber fails to test, much less teach or suggest, delivery of Shuffle 100-3 via the airway to the lung, or provide any reasonable expectation of achieving a therapeutically effective
concentration of target gene to the lung with an rAAV having such a capsid, Importantly,
Guggino teaches that clinical studies with AAV2 have demonstrated that AAV2 is not a
suitable vector for gene transfer to the lung even when administered to clinically relevant
primates via inhalation/nasal administration.
It is well known to one of skill in the art that the delivery of viral vectors via the airway to the lung poses a significant challenge because of "the presence of inherent physical and
physiological airway barriers 1hat significantly reduce the efficacy of gene transfer. These
barriers include surface mucus, mucociliary action, cell-to-cell tight junctions, and the
basolateral cell membrane location of viral receptors for many commonly used gene vectors."
Therefor in the absence of any teaching or suggestion in Koerber to delivering Shuffle 100-3 via the airway to the lung and the disclosure in Guggino teaching away from delivering AAV2 to the lung via the airway, one of skill in the art would not have a reasonable expectation of success of delivering CFTR gene to the lung via the airway using the Shuffle 100-3 AAV capsid for treatment of cystic fibrosis.
Ostedgaard discloses the use of a truncated CFTR polypeptide; however, Ostedgaard
does not contain any disclosure that could motivate the skilled person to combine the teachings
of Koerber and Guggino or provide the reasonable expectation of success that is lacking from
the combination of Koerber and Guggino.
The present application solves this problem by utilizing an in vivo directed evolution
approach in which an AAV capsid library is administered to clinically relevant non-human
primates (NHPs) via aerosol delivery - a clinically relevant administration route - followed by
isolation of Alveolar Epithelial Type II cells. The present AAV capsid protein (of SEQ ID
NO:12) was identified by this approach as the most prevalent variant isolated in AT II cells
from among a library of over 100 million variant AAV capsids, The present application
further discloses that rAAV comprising a variant AAV capsid of SEQ ID NO: 12 and a reporter
gene, when administered by aerosol delivery to NHPs, results in robust delivery of the reporter
gene to all areas of the lung with minimal to no systemic distribution and further demonstrates
enhanced transfection and gene delivery to primary human and NHP lung alveolar epithelial
type 2 cells relative to AAV5.
Examiner’s Response 
While Applicants arguments have been fully considered they are not found persuasive. Applicants make the argument that “claim l is directed to an rAAV vector comprising a heterologous nucleic acid encoding a biologically active truncated CFTR protein wherein the nucleotide sequence encoding human CFTR is at least 95% identical to the nucleotide sequence set forth as SEQ ID N0:43”. This argument is not found persuasive since claim 1 has an alternative embodiment in lines 5-6, “or a biologically active truncated CTFR protein lacking amino acids 708-759 of the human CTFR protein sequence”. In this regard, the rejection of record addresses this alternative limitation regarding the truncated CTFR protein sequence and the wherein clause only applies to the limitations in lines 3-4, i.e. the nucleic acid sequence encoding CTFR of claim 1.
Regarding Applicants arguments and a motivation to combine with Guggino with Koerber and Bohinski, these are also not found persuasive. The claimed invention is drawn to a product, and no expression (functional) limitations, such as expression levels or cell-specific expression of the rAAV are claimed. In this regard, Applicant makes the argument “Koerber teaches that Shuffle 100-3 (SEQ ID NO: 12) has a transduction profile that exhibits 3-fold higher transduction of lungs compared to AAV2 when intravenously administered to Balb/c mice. However, the skilled person would immediately comprehend that intravenous injection does not constitute a clinically relevant administration route for delivery of CFTR to the lung for the treatment of cystic fibrosis.” This argument is not found persuasive since there are no limitations in the claimed product regarding administration or clinical relevancy of administration. The only limitations required are the capid in (i) of claim 1 and the truncated CTFR protein. It is maintained that Koerber provides motivation to the ordinary artisan to use the capsid protein of SEQ ID NO: 12 in the rAAV of Guggino. While Koerber may have taught or suggested other capsids, Koerber provides motivation to select the capsid of SEQ ID NO: 12 since it was effective in evading the immune response. 
Ostedgaard provides motivation to use the claimed truncated CTFR since Ostdgaard teaches a limitation of rAAV vectors regarding size limitations of transgenes and that using a truncated CTFR overcomes this limitation of rAAVs.
Thus for the reasons of record and above the rejection is maintained.

Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Guggino et al. (2017, Expert Opin. Biol. Ther., Vol. 17(10), pgs. 1265-1273) in view of Koerber et al. (WO 2014/194132 A1, published 12/4/2014) and Ostedgaard et al. (2011, PNAS, Vol. 108(7), pgs. 2921-2926) as applied to claims 1 and 6 above, and further in view of Bohinski et al. (1994, Molecular and Cellular Biol., Vol. 14(9), pgs. 5671-5681) for reasons of record in Non-Final Office Action mailed on 5/26/2022 (and repeated below).

	The teachings of Guggino, Koerber and Ostegaard are relied upon above in teaching a rAAV vector for treating cystic fibrosis. 
	Guggino additionally teaches (emphasis added):
	“The airway surface cells which possess functional CFTR have a finite lifespan60. Thus, any gene therapy would have to either be repeated with some frequency or target the stem cell that regenerates the surface epithelium. It would clearly be idea to target the lung stem cells which repopulate the airways.” (pg. 12 parag. 2 lines 1-4).

	Guggino continues to teach:
	“CF is an autosomal disorder that is common among Caucasians of European descent4. It is caused by mutations in the gene encoding the cystic fibrosis transmembrane conductance regulator (CFTR), a chloride channel involved in the generation and maintenance of a tiny layer of fluid on the surface of mucosal membranes of the airways, gastrointestinal tract, epididymis, liver, and pancreas5. In these organs, failure to produce the layer of fluid causes sticky mucus secretions, leading to chronic lung infection and inflammation, GI obstruction, male infertility, liver disease, and failure to digest food as a result of the loss of pancreatic duct function67. In the sweat ducts, failure to absorb chloride from the ducts leads to elevated concentrations of NaCl in the sweat, even at rest8. CF was considered a prime candidate for the development of a gene therapy because it is single-gene defect whose repair by gene therapy was demonstrated early on by a restoration of chloride channel function in vitro9.
Lung disease is the primary cause of mortality in these patients, and the lungs are fortunately very accessible for the delivery of gene therapy vectors10. Thus, shortly after the gene was identified, intense efforts were soon undertaken in a race toward achieving a cure for CF by gene therapy11, and several clinical trials were conducted with this purpose in mind. These clinical trials utilized full-length CFTR cDNA packaged into either adenovirus, adeno-associated virus (AAV), or liposomes and delivered to the airways.
There is still a critical need to develop a gene therapy for CF.” (pg. 2 parags. 1-2 and line 1 of parag. 3).

	do not teach:
	(i) a tissue specific promoter that expressed in a lung cell.

	(i) Regarding a lung specific promoter, Bohinski et al. teach the lung cell specific promoter (lung epithelial cell-specific surfactant protein B, SPB) to target lung cells (see Abstract). 
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to modify the AAV2 vector to treat cystic fibrosis of Guggino and Koerber with the lung cell specific promoter of Bohinski to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Guggino teaches that cystic fibrobsis is a disease affecting the lungs and that targeting lung cells would be an ideal method for treatment using a rAAV expressing CFTR.
	There would have been a reasonable expectation of success that the lung specific promoter SPB could be used in the rAAV of Guggino since Guggino teaches success using their rAAV with different promoters such as the endogenous ITR promoter and the CAG promoter.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants rely upon their arguments above.
Examiner’s Response 
It is maintained that the teachings of Bohinski provides the teaching and motivation to use a lung cell specific promoter in combination with the rAAV of Guggino, Koerber and Ostegaard.
Conclusion
No claims are allowed. SEQ ID NOs: 43-45 are free of the prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635